                            Case 3:20-cv-01657-KAD Document 30 Filed 03/08/21 Page 1 of 1
                                                                                                                    Civil- (Dec-2008)
                                                                 HONORABLE: Sarah A. L. Merriam
                                   DEPUTY CLERKA. Caffrey                    RPTR/ECRO/TAPEFTR - CR 4
      TOTAL TIME:                   hours 33    minutes
                                      DATE:  3/8/2021        START TIME: 3:00PM         END TIME: 3:33PM
                                                          LUNCH RECESS         FROM:            TO:
                                                  RECESS (if more than ½ hr)   FROM:            TO:

      CIVIL NO. 3:20-cv-01657-KAD


                    Joseph D'Agostin                                                  Frank J. McCoy, Jr.
                                                                                             Plaintiff’s Counsel
                                      vs
                    Fitness International, LLC                                        Benjamin Halloran Levites
                                                                                             Defendant’s Counsel

                                                 COURTROOM MINUTES- CIVIL

                          ✔ Motion hearing                           Show Cause Hearing
                              Evidentiary Hearing                    Judgment Debtor Exam
                          ✔ Miscellaneous Hearing Discovery Conf.


       ✔ .....#22         Motionto Amend/Correct Rule 26(f)                           ✔ granted       denied        advisement
       ✔ .....#16         Motionto Quash                                                 granted      denied        advisement
           .....#         Motion                                                         granted      denied        advisement
           .....#         Motion                                                         granted      denied        advisement
           .....#         Motion                                                         granted      denied        advisement
          .....#          Motion                                                         granted      denied        advisement
          .....#          Motion                                                         granted      denied        advisement
          .....           Oral Motion                                                    granted      denied        advisement
          .....           Oral Motion                                                    granted      denied        advisement
          .....           Oral Motion                                                    granted      denied        advisement
         .....            Oral Motion                                                    granted      denied        advisement
          .....              Briefs(s) due                    Proposed Findings due                Response due
         .............                                                                                     filed    docketed
         .............                                                                                     filed    docketed
         .............                                                                                     filed    docketed
         .............                                                                                      filed    docketed
          .............                                                                                    filed    docketed
          .............                                                                                    filed    docketed
          ............                           Hearing continued until                              at

Notes: Telephonic Discovery Conference
